The defendant guaranteed the payment of Lynn Reed’s legal bills to the plaintiff in return for the plaintiffs representation of Reed in a number of civil actions. A dispute arose between the plaintiff and Reed over the amount of the fees and their payment. However, they subsequently entered into a stipulation whereby the plaintiff released Reed from any further liability in return for her payment of $5,000, and reserved its rights to pursue an action against the defendant for the balance based upon his guaranty.
Contrary to the Supreme Court’s determination, the plaintiffs reservation of rights clause contained in the stipulation did not absolve the defendant of his obligation under the guaranty (see General Obligations Law § 15-104; North Fork Bank & Trust Co. v Thomason Indus. Corp., 194 AD2d 772 [1993]; Citibank v Arnott Corp., 231 AD2d 602 [1996]). However, there are triable issues of fact concerning the reasonable value of the legal services rendered by the plaintiff to Reed.
The defendant’s remaining contentions are without merit (see United States Fid. & Guar. Co. v Smith Co., 46 NY2d 498 [1979]). Skelos, J.P., Santucci, McCarthy and Chambers, JJ., concur.